Title: To James Madison from James Monroe, 17 October 1823
From: Monroe, James
To: Madison, James


        
          
            Dear Sir
            Oak hill Octr. 17. 1823
          
          Two dispatches have been lately receivd from Mr. Rush, communicating a proposition from Mr Canning, confidentially made to him, of cooperation between our two governments, in opposing, by reciprocal declaration, in the first instance, a project which he thinks exists, of the holy alliance, to invade the So. american states, as soon as the business with Spain is settled, & which he intimates the members of that alliance expect will soon be settled. Mr Rush’s answer, in two letters, to a like number from Mr Canning, is containd in those dispatches. I have transmitted a copy of them to Mr. Jefferson, with a request, that he would forward them to you. My earnest wish is to have your & his opinion, as to the part, which we ought to take, in a question of such vital importance. My own impression is, that the British government is sensible, that it can no longer, maintain that indecisive & inactive policy, which it has pursued, in the great question which agitates Europe, and that it has avail’d itself of the alledged project of the allied powers, of the truth of which however I have no doubt, to assume a decisive attitude against them, & in so doing, to move in concert with us, should we be so disposed. According to the view I have taken of the subject, I am persuaded, that we had better meet the proposition fully, & decisively. I can not doubt, if they succeeded with the colonies they would, in the next instance, invade us. Ought we not then to encourage G.B., in the course she seems disposed to pursue, & avail ourselves, of any service

she can render, in a cause which tho’ important to her, as to balance of power, commerce &c, is vital to us, as to government. I wish to hear from you as soon as it may be convenient, as I must, I presume soon act on the subject. Our respects to Mrs. Madison & your mother. Mrs. Monroe has been, & still is more indisposed since her return. Very sincerely your friend
          
            James Monroe
          
        
        
          State the precise inquiries which you wish me to make of Genl. Jackson, as from myself, and I will make them immediately having occasion to answer a letter lately recd. from him.
          How is Mr. Crawford—and when do you think that he will be able to move? His family, were recovering their health, when I left the city.
        
      